Citation Nr: 0418560	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic 
arthritis.

3.  Entitlement to service connection for malnutrition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1943 to 
December 1945.  He was a prisoner of war from January 1944 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a June 2002 statement, the veteran raised the issues of 
entitlement to increased disability ratings for residuals of 
cold injuries to the lower extremities.  The record reflects 
that the veteran has also raised the issue of entitlement to 
service connection for bowel disability (including residuals 
of diverticulitis), and the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for kidney disability.  These matters are 
therefore referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that the initial evaluation 
assigned his PTSD does not accurately reflect the severity of 
that disability.  He also contends that he has traumatic 
arthritis as a result of his experiences as a prisoner of 
war, and that he continues to experience malnutrition related 
to his status as a former prisoner of war.

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and has not been advised as to 
what evidence VA would obtain for him and of what information 
or evidence he was responsible for submitting.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate. 

The Board also notes that the veteran's service medical 
records are not on file, and that according to the National 
Personnel Records Center (NPRC), his service medical records 
were destroyed by a fire at that facility.  The record 
notably does not show that the RO has attempted to research 
any alternative sources for service medical records for the 
veteran, such as requesting Morning Reports or extracts from 
the Office of the Surgeon General from the NPRC.

The Board also notes that the veteran was afforded a VA 
orthopedic examination in September 2000, at which time X-ray 
studies of his knees and feet demonstrated the presence of 
minimal degenerative changes in the knees, and mild 
degenerative changes in the first metatarsophalangeal joints.  
Older X-ray studies of the lower back were noted to reveal 
anterior spurring of L1-S4, and facetal sclerosis of L4-S1.  
Following examination of the veteran the examiner diagnosed 
mild degenerative arthrosis of the lumbosacral spine 
compatible with age; the arthritis present in the veteran's 
knees and feet were not mentioned.  Given that the nature and 
etiology of the arthritis present in the veteran's knees and 
feet remains unclear, and the examiner's conclusion that the 
degenerative changes in the lower back were compatible with 
age, the Board finds that further VA examination of the 
veteran is necessary prior to adjudication of his claim for 
service connection for traumatic arthritis.

With respect to the claim for service connection for 
malnutrition, the record reflects that the veteran was 
examined on two occasions in September 2000.  The report of 
one examination shows that the veteran presented as well-
developed and well-nourished; the examiner nevertheless 
diagnosed malnutrition secondary to being a prisoner of war.  
The report of the other examination notes the veteran's 
dietary history in service, as well as the veteran's report 
that his weight was stable but that he experienced occasional 
diarrhea; he denied any other gastrointestinal symptoms.  The 
examiner noted the absence of any apparent vitamin 
deficiencies or disease activity on physical examination, but 
described the veteran's eyes as somewhat bloodshot, and noted 
that recent laboratory testing showed a slight decrease in 
hemoglobin levels.  The examiner concluded, after 
consultation with a physician, that the veteran was 
nutritionally intact with no pertinent deficits.

Given that the record is conflicting as to whether the 
veteran currently has malnutrition or any other nutritional 
deficiency, the Board is of the opinion that further VA 
examination of the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service.  Using any unit 
assignment information for the 
veteran obtained, the RO should 
contact the National Personnel 
Records Center and request that NPRC 
search its records for any morning 
reports or Office of the Surgeon 
General records for the veteran that 
might be available.

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any arthritis of the low back, knees 
and feet.  All indicated studies, to 
include X-ray studies, should be 
performed, and all findings should 
be reported in detail.  With respect 
to any arthritis present in the low 
back, knees and feet, the examiner 
should specifically state whether 
the arthritis is traumatic in 
nature.  The examiner should also be 
requested to provide an opinion, 
with respect to any arthritis 
present in the low back, knees and 
feet, as to whether it is at least 
as likely as not that the arthritis 
is etiologically related to service 
or was present within one year of 
the veteran's discharge therefrom.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that such a review of the 
claims file was made.   

6.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any malnutrition.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to specifically state 
whether any malnutrition or any 
other nutritional deficiency is 
present in the veteran.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
file was made.   

7.  The RO should also arrange for a 
VA psychiatric examination of the 
veteran to determine the extent and 
severity of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.   

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A and 38 C.F.R. § 3.159.  
Then, the RO should re-adjudicate 
the issues on appeal. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

